MEMORANDUM **
Carl Gordon, Jr., a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging violation of his due process rights. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state a claim under the screening provisions of 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly dismissed Gordon’s due process claim as there is no evidence that the prison officials’ failure to conduct a disciplinary hearing prior to suspending his visitation rights “impose[d] atypical and significant hardship on [Gor*799don] in relation to the ordinary incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 488-84, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995).
The district court did not abuse its discretion in declining to exercise supplemental jurisdiction over Gordon’s remaining state law claims after all Gordon’s federal claims were dismissed. See 28 U.S.C. § 1367(c); United Mine Workers of America v. Gibbs, 383 U.S. 715, 726, 86 S.Ct. 1130, 16 L.Ed.2d 218 (1966).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.